                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:20-cv-00045-MR

MARCUS ANTOINE WILSON,      )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )                     ORDER
CLEVELAND COUNTY            )
DETENTION CENTER, et al.,   )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A, [Doc. 1], and

Plaintiff’s “Pro Se Motion for Order to Legal Action of Lawsuit on Cleveland

County Detention Center” [Doc. 8]. Plaintiff is proceeding in forma pauperis.

[Docs. 3, 13].

I.    BACKGROUND

      Pro se Plaintiff Marcus Antoine Wilson (“Plaintiff”) is a prisoner of the

State of North Carolina, currently incarcerated at Harnett Correctional

Institution in Lillington, North Carolina. Plaintiff filed this action on February

11, 2020, pursuant to 42 U.S.C. § 1983, related to events occurring while he

was a pre-trial detainee at the Cleveland County Detention Center in Shelby,

North Carolina. Plaintiff names as Defendants: (1) the Cleveland County


        Case 1:20-cv-00045-MR Document 14 Filed 06/08/20 Page 1 of 5
Detention Center (“Detention Center”); (2) FNU Briscoe, identified as a Major

at the Detention Center; (3) FNU Bumgardner, identified as a Grievance

Officer at the Detention Center; and (4) “Staff members,” not otherwise

identified by Plaintiff. [Doc. 1 at 1, 3].

       Plaintiff claims that his rights under the Eighth Amendment to the U.S.

Constitution were violated when, in May of 2019, he was transferred from the

Detention Center to Central Prison in Raleigh, North Carolina, and his

personal belongings were retained by the Detention Center. Plaintiff alleges

that when he requested the return of his things, he was told that he would

“be returning back soon.” [Id. at 5]. Plaintiff further alleges that after a few

months, he returned to the Detention Center and the staff told Plaintiff they

could not locate his belongings. [Id.]. Plaintiff claims that he lost his LeBron

James shoes, designer clothes, diamond earrings, a bookbag, tools, and his

North Carolina I.D. [Id. at 7]. Plaintiff alleges that he has suffered depression

and stress as a result of the loss of his personal belongings. [Id. at 8].

       For Relief, Plaintiff seeks monetary damages. [Id.].

 II.   STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which


                                             2

         Case 1:20-cv-00045-MR Document 14 Filed 06/08/20 Page 2 of 5
relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A

requires an initial review of a “complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a

governmental entity,” and the court must identify cognizable claims or

dismiss the complaint, or any portion of the complaint, if the complaint is

frivolous, malicious, or fails to state a claim upon which relief may be granted;

or seeks monetary relief from a defendant who is immune from such relief.

In its frivolity review, this Court must determine whether the Complaint raises

an indisputably meritless legal theory or is founded upon clearly baseless

factual contentions, such as fantastic or delusional scenarios. Neitzke v.

Williams, 490 U.S. 319, 327-28 (1989).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). Plaintiff

claims that his rights under the Eight Amendment were violated by the

alleged conduct. The Eighth Amendment protects prisoners from inhumane

methods of punishment and from inhumane conditions of confinement.

Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). “Prison conditions


                                        3

         Case 1:20-cv-00045-MR Document 14 Filed 06/08/20 Page 3 of 5
may be harsh and uncomfortable without violating the Eighth Amendment

prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114

F.3d 640, 642 (7th Cir. 1997).

       Here, taking Plaintiff’s allegations as true and drawing all reasonable

inferences in Plaintiff’s favor, Plaintiff has not stated a claim under § 1983 for

violation of the Eighth Amendment.               Plaintiff’s claim that his personal

property was not returned to him simply does not fall within the protections

of the Eighth Amendment.

       To the extent the Plaintiff sought to claim violation of his due process

rights, his claim fails because he has an adequate post-deprivation remedy

in state tort law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (stating

that intentional deprivations of property do not violate the Due Process

Clause if a meaningful post-deprivation remedy for the loss is available);

Wilkins v. Whitaker, 714 F.2d 4, 6 (4th Cir. 1983) (“Under North Carolina law,

an action for conversion will lie against a public official who by an

unauthorized act wrongfully deprives an owner of his property.”).

       In sum, Plaintiff has no right to relief under 42 U.S.C. § 1983.1 This


1
 The Court notes that Plaintiff’s Complaint suffers from several other deficiencies as well.
Defendant Cleveland Count Detention Center is not a “person” subject to suit under §
1983. See Brooks v. Pembroke Cty. Jail, 722 F. Supp. 1294, 1301 (E.D.N.C. 1989).
Further, Plaintiff has not alleged any particular conduct by any particular Defendant he
names. Finally, it appears that Defendant Briscoe is named only in his supervisory
capacity. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (stating that
                                             4

         Case 1:20-cv-00045-MR Document 14 Filed 06/08/20 Page 4 of 5
               Court is without jurisdiction to redress the alleged wrong.

                       Finally, the Court will deny Plaintiff’s “Pro Se Motion for Order to Legal

               Action” [Doc. 8] as moot. This motion is essentially a recapitulation of

               Plaintiff’s Complaint, presumably seeking to prompt the Court to act thereon.

               IV.     CONCLUSION

                       For the reasons stated herein, Plaintiff’s Complaint is dismissed with

               prejudice for failure to state a claim upon which relief may be granted.

                                                       ORDER

                       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint [Doc. 1] is

               DISMISSED WITH PREJUDICE for failure to state a claim.

                       IT IS FURTHER ORDERED that Plaintiff’s motion [Doc. 8] is DENIED

               as moot.

                       The Clerk is instructed to terminate this action.

                       IT IS SO ORDERED.

Signed: June 8, 2020




               liability under § 1983 is personal in nature, and the doctrine of respondeat superior does
               not apply).
                                                           5

                         Case 1:20-cv-00045-MR Document 14 Filed 06/08/20 Page 5 of 5
